Citation Nr: 9914727	
Decision Date: 05/25/99    Archive Date: 06/07/99

DOCKET NO.  98-06 662A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for residuals, ligament 
tear, left knee, which is currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty for training from March 
1973 to April 1973.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of October 1997 by the St. Petersburg 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) wherein a 10 percent rating was confirmed and continued 
for residuals, ligament tear left knee.

The Board notes that the RO furnished the veteran with a 
rating decision of March 1998, wherein a separate service 
connection was granted for degenerative changes of the left 
knee based on x-ray findings of arthritis and limitation of 
motion with a 10 percent evaluation.  On a VA Form 9 
submitted in April 1998, the veteran expressed his 
disagreement with this rating.  A review of his claims folder 
indicates that the veteran was not supplied with a statement 
of the case on this claim.  The Board directs the RO's 
attention to this matter for appropriate action.


REMAND

The Court has held that VA has a duty to assist veterans in 
the development of facts pertinent to their claims, under 38 
U.S.C.A. § 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) 
(1996), which requires that VA accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  Littke v. Derwinski, 1 Vet.App. 90 (1990).

The Board feels that a VA examination would be useful in 
determining whether the veteran's current left knee problems 
specifically, residuals of anterior cruciate ligament 
reconstruction, are etiologically connected to his inservice 
left knee ligament tear, or whether the current anterior 
cruciate ligament disability was incurred in or aggravated by 
service.  Additionally, the Board notes that a VA examination 
was conducted in December 1977.  The Board is of the opinion 
that a new orthopedic examination would be beneficial in 
ascertaining the current disability.

Accordingly, this case is REMANDED for the following 
development:

1. The RO should schedule the veteran for 
a VA orthopedic examination.  The claims 
folder and a copy of this remand should 
be made available to and be reviewed by 
the examiner prior to the examination.  
Specifically the examiner should provide 
the following information:

a)  The examiner should provide a 
diagnosis of any left knee 
disability found.

b)  The examiner should provide an 
opinion as to whether it is as 
likely as not that any current left 
knee disability is etiologically or 
causally related to the veteran's 
service.

c)  The examiner should further 
provide an opinion as to whether it 
is as likely as not that any current 
left knee disability is proximately 
due to or the result of the 
veteran's inservice left knee 
injury.

d)  In providing an opinion as to 
the likelihood of the relation, the 
examiner should state whether the 
likelihood is "definitely," "more 
likely than not," "as likely as 
not," "more likely not," or 
"definitely not."

3.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  The 
Court has held that, if the requested 
examination does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1996) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 
Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

Following completion of the foregoing, the RO should review 
the issue on appeal.  If the decision remains adverse to the 
veteran, he should be furnished a supplemental statement of 
the case and afforded the applicable period of time within 
which to respond.  Thereafter, subject to current appellate 
procedures, the case should be returned to the Board.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to report for a scheduled examination or failure to cooperate 
with the requested development may have an adverse effect 
upon his claim.


		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).







